Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This initial office action is based on the application filed on October 20th, 2021, which claims 1-13 have been presented for examination.

Status of Claim
2.	Claims 1-13 are pending in the application and have been examined below, of which, claims 1, 12 and 13 are presented in independent form.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. BEL 2050/5791, filed on 11/05/2020.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

				Abstract Objection
6.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
Abstract, lines 2-3, recites the limitations/elements “AD/ADAS” should be spelled out at least once.
Abstract, line 1, recites the phase “Disclosed are...”The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
7.	Claims 1-11 and 13 are objected to because of the following informalities:  
Claim 1, lines 2 and 4; claim 12, lines 2 and 5 and claim 13, lines 1-2 and 5 recite limitation/element “AD/ADAS” should be spelled out at least once.
Claims 1, 12 and 13 recite the limitation "the system requirements" in line 5 of claims 1, 12 and 13.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1, 12 and 13 recite the limitation "the syntax" in line 6 of claims 1, 12 and 13.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1, 12 and 13 recite the limitation "the consistency" in line 7 of claims 1, 12 and 13.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1, 12 and 13 recite the limitation "the graphical user interface" in lines 9-10 of claims 1, 12 and 13.  There is insufficient antecedent basis for this limitation in the claims.
Claim 13, line 4, the number “14..” should be removed.
Claim 4 recites the limitation "the discrete states" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claims.
Claims 4 and 9 recite the phase "the additional step" in line 1.  There is insufficient antecedent basis for this limitation in the claims.

Claim 5 recites the limitation "the computation time" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claims 5-6 recite the limitation "the runtime executable" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claim 10 recites the limitation "the user and the user interface " in line 2 of claim 1 and line 1 of claim 6.  There is insufficient antecedent basis for this limitation in the claims.
Claim 13 recites the limitation "the data processing system" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
 Appropriate correction is required.

		Claim interpretation under 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	Claims 12 and 13 recite limitation “means for carrying out...” in line 2 of claim 12 and line 3 for claim 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification page 6, provide a mean for users...Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 1, 3, 7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 20190123250 – IDS filed on 10/20/2021 – herein after Yang) in view of Yu et al. (US Patent No. 9,459,840 B1 – herein after Yu).

Regarding claim 1. 
 Yang discloses 
A computer-implemented method for generating an embedded source code (The invention relates to the controller for vehicle software design automation device and method, and more specifically, to the controller for vehicle software design automation device– See Technical Field page 3) for the electronic control unit of an AD/ADAS road vehicle (the control unit which extracts data from the controller for vehicle specification and produces the controller for vehicle code for the controller for vehicle software design based on data extracted – See page 1), comprising the following steps of 
a. Providing a driving specification (the controller for vehicle specification of the vehicle client company is provided to each design company in the form of the MS Word file– See page 3) and a formal language (it is attached and logic (State Chart) of the controller for vehicle parameter (parameters) values are prepared to the MS Visio file format in the form of table– See page 3) to specify the system requirements of an AD/ADAS road vehicle (the communication unit received with the controller for vehicle specification in which the software design requirement about the controller organizing each system equipped for the vehicle control from the vehicle client company server is written and the control unit which extracts data from the controller for vehicle specification and produces the controller for vehicle code for the controller for vehicle software design – See page 4); 
b. Checking the syntax of the driving specification (it confirms whether the form of the controller for vehicle specification which the user receives from the vehicle client company is normal – See page 6); 
c. Checking the consistency of the driving specification (method have the effect that in the specification of the controller for vehicle inputted from the vehicle client company, data about the specification is extracted and the code without the human error can be produced from the logic of the controller for vehicle by providing the process which automatically performs coding and the quality of software can be improved.– See page 5); 
d. Generating an embedded source code from the specification (The controller for vehicle software design automatic method– See page 4.  Automatically performs coding and the quality of software – See page 5); and 
e. Optionally displaying the embedded source code on the graphical user interface, 
Wherein the embedded source code is generated automatically (automating software design of a vehicle controller).
Yang does not disclose ADAS road vehicle.
Yu discloses 
A computer-implemented method for generating an embedded source code (designing software components based on requirement for the ADAS system – See Fig. 5, col. 10, lines 25-46) for the electronic control unit of an AD/ADAS road vehicle (the software components may be designed for hardware involved in the ADAS system, such as for sensors that detect objects in the road and determine a distance between the client device 403 and the objects – See Fig. 5, col. 10, lines 25-46), comprising the following steps of 
e. Optionally displaying the embedded source code on the graphical user interface (The display 129 can include hardware for displaying graphical data from the design application 199. For example, the display 129 renders graphics for displaying a user interface that displays information about a virtual prototype – See page 4).
Yu also discloses
a. Providing a driving specification (formal specification includes architecture models, timing semantics, and contracts. The architecture models describe an execution platform, physical constraints, non-functional constraints, and characteristics of the embedded system– See col. 10, lines 25-56) and a formal language (The architecture model may be generated using a modeling language or a formal language – See col. 1, lines 40-67) to specify the system requirements of an AD/ADAS road vehicle (design software components based on requirements. The requirements may be expressed in a formal language and specified by an OEM– See col. 3, lines 59-67 and col. 4, lines 1-11 and col. 5, lines 21-36. The requirements stage may include requirements for detecting objects in front of a vehicle including other vehicles directly in front of the vehicle and other vehicles in adjacent lanes. The prototyping stage may include designing software components based on requirements for the ADAS system – See Col. 10, lines 25-63); 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Yu’s teaching into Yang’s invention because incorporating Yu’s teaching would enhance Yang to enable to design software components based on requirements for the ADAS system as suggested by Yu (page 9).

Regarding claim 3, method of claim 1, 
Yang discloses
further comprising an additional step of displaying an error message, if the syntax of the driving specification of step b is incorrect (in each design company obtaining the controller for vehicle specification of the vehicle client company... The software design procedure toward the logic of the controller for vehicle has the problem that the case of being the simple repetitive is the majority and multiple human errors are generated because the e-process is manually progressed – See pages 3-4).

Regarding claim 7, method of claim 1, 
Yu discloses
wherein the embedded source code is generated by constructing and solving multiple constraint-satisfaction problems (collect information from the one or more requirements; designing an embedded system. In this example, the engineering process includes a design phase 207 and a virtual prototyping phase 211. The formal virtual integration 217 is a subset of the virtual prototyping phase 211 that ensures the correctness and reliability of the integration – See page 7 and Fig. 3, steps 302-314.  detects a problem, the verification module 112 may instruct the design module 104 to modify the software components 210 or the software models 215 – See pages 7-8).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Yu’s teaching into Yang’s invention because incorporating Yu’s teaching would enhance Yang to enable to detect a problem and modify/design software components as suggested by Yu (pages 7-8). 

Regarding claim 11, method of claim 1, 
Yu discloses
wherein the method further comprises an additional step of retrieving the source code as a data file (receiving software components/models as software model data – See pages 6-7).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Yu’s teaching into Yang’s invention because incorporating Yu’s teaching would enhance Yang to enable to receive software model data including software components/software models as suggested by Yu (page 6).

Regarding claim 12.
Yang and Yu disclose
A data processing system for generating an embedded source code for the electronic control unit of an AD/ADAS road vehicle comprising means for carrying out the steps of : 
Regarding claim 12, recites the same limitations of claim 1 above.

Regarding claim 13. 
Yang and Yu disclose
An AD/ADAS road vehicle comprising the data processing system for generating an embedded source code for the electronic control unit of an AD/ADAS road vehicle comprising means for carrying out the steps of: 
Regarding claim 13, recites the same limitations of claim 1 above.

10.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Yu as applied to claim 1 above, and further in view of John Heneghan (Enabling Security Checking of Automotive ECUs with Formal CSP Models, 2019 – herein after Heneghan).

Regarding claim 2, method of claim 1, 
Heneghan discloses
wherein the embedded source code is C , C++, or Rust (Developers may simulate network nodes by developing ECU functions in CANoe with typical imperative programming languages used for automotive systems, namely C, C++ and .NET -- see page 93).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Heneghan’s teaching into Yang’s and Yu’s inventions because incorporating Heneghan’s teaching would enhance Yang and Yu to enable to develop software used for automotive systems, namely C++ as suggested by Heneghan (page 4). 

10.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Yu as applied to claim 1 above, and further in view of Plathottam (Next Generation Distributed and Networked Autonomous Vehicles: Review, 2018 – herein after Heneghan).

Regarding claim 4, method of claim 1, 
Plathottam discloses
further comprising the additional step of displaying an error message, if the driving specification of step c is incomplete concerning the discrete states of the driving specification (A receding horizon framework is proposed to solve the problem of interfacing the discrete decision-making process with the continuous physical system. – See page 3).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Plathottam’s teaching into Yang’s and Yu’s inventions because incorporating Plathottam’s teaching would enhance Yang and Yu to solve the problem of interfacing the discrete decision-making process as suggested by Plathttam (page 3). 

11.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Yu as applied to claim 1 above, and further in view of Puranic et al.  (US Pub. No. 2021/0083937 A1 – herein after Puranic).

Regarding claim 5, method of claim 1, 
	Puranic discloses
wherein the embedded source code is generated by applying a two-level logic minimization technique to reduce the computation time of the runtime executable (multiple traces of the system can be analyzed in parallel, which can reduce the computational time. The hyper temporal logics can be used to extract behavior patterns of multiple network elements based on spatial-temporal data and can also identify nodes in the network that behave similarly or complementarily for certain tasks – See paragraphs [0094-0095])
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Puranic’s teaching into Yang’s and Yu’s inventions because incorporating Puranic’s teaching would enhance Yang and Yu to enable to reduce the computational time using the hyper temporal logics suggested by Puranic (paragraphs [0094-0095]). 

11.	Claim(s) 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Yu as applied to claim 1 above, and further in view of Passerone  (A Methodology for the Design of Safety-Compliant and Secure Communication of Autonomous Vehicles, 2019 – herein after Passerone).

Regarding claim 6, method of claim 1, 
Passerone discloses
wherein the runtime executable has worst-case guarantees concerning its execution time (Guarantee r7 represents the worst case execution time (WCET) for the whole chain of control – See page 125029).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Passerone’s teaching into Yang’s and Yu’s inventions because incorporating Passerone’s teaching would enhance Yang and Yu to enable to represent the worst case execution time for the control as suggested by Passerone (page 125029). 

Regarding claim 8, method of claim 1, 
	Passerone discloses
wherein the consistency of the driving specification is checked by checking the infeasibility of multiple constraint-satisfaction problems (we use specific constructs in the safety assertions to formally define the temporal constraints, and then take them into account during simulation and verification to validate the design – See page 125024.The contract is therefore verified: the implementation is consistent with respect to the initial specification – See page 125034).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Passerone’s teaching into Yang’s and Yu’s inventions because incorporating Passerone’s teaching would enhance Yang and Yu to enable to check the consistency of each component implementation with the contract as suggested by Passerone (page 125027). 

Regarding claim 9, method claim 1, 
Passerone discloses
further comprising the additional step of displaying an error message, if the driving specification of step c is inconsistent (the specification of safety and security requirements and their analysis facilitates this critical step, detecting errors as early as possible and therefore reducing the overall cost in the design and developments phases – See page 125028).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Passerone’s teaching into Yang’s and Yu’s inventions because incorporating Passerone’s teaching would enhance Yang and Yu to enable to detect errors in analysis facilities as suggested by Passerone (page 125028). 

Regarding claim 10, method claim 1, 
Passerone discloses
further comprising an additional step of modifying of the driving specification by the user on the user interface (Unsecured HTTP, the contract is not satisfied, and correctness cannot be guaranteed according to our CAT analysis. Therefore, either designers change the specification on the model or another approach ought to be considered – See page 125034).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Passerone’s teaching into Yang’s and Yu’s inventions because incorporating Passerone’s teaching would enhance Yang and Yu to enable to change the specification on the model as suggested by Passerone (page 125034). 

 				Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arechiga Gonzalez et al. (US Pub. No. 2022/0084332 A1) discloses the requirements are expressed in signal temporal logic form and a requirement includes at least an associated minimal sampling rate and a filtering policy applicable to the requirement; determining a quantitative conformance for each of selected requirements of the plurality of requirements; and add requirements to a verified requirements set based on the qualitative conformance of the requirements – See Abstract and specification for more details.
Johnson et al. (US Pub. No. 2017/0039039 A1) discloses
b. Checking the syntax of the driving specification (Fig. 2, capture the specification model – See Fig. 2, block 205); 
c. Checking the consistency of the driving specification (perform formal requirement analysis of specification model and auto generate requirements based test cases from specification model – See Fig. 2 steps 210 and 215); 
d. Generating an embedded source code from the specification (auto generate source code – See Fig. 2, step 235); and 
e. Optionally displaying the embedded source code on the graphical user interface (the source code can be viewed as a more detailed representation of the specified design – See paragraph [0010]), 
Wherein the embedded source code is generated automatically (auto-generated source code – See paragraph [0013]).
Mestchian (US Patent No. 11,048,487 B1) discloses A computer-implemented method for generating an embedded source code (generate syntactical change-resistant code from original code and new code, where the new code may be intended as a replacement or update for the original code– See Abstract) for the electronic control unit of an AD/ADAS road vehicle (the original code may have been placed in service (e.g., controlling a vehicle) for one or more users and/or used successfully for an application-dependent period of time (e.g., months or years) sufficient to establish the performance and reliability of the original code), comprising the following steps of 
a. Providing a driving specification (the original code may have been verified and validated as meeting requirements and/or specifications for an application in accordance with a control system, e.g., a safety critical control system– See pages 4-5) and a formal language (a modeling language (e.g., unified modeling language—UML), informal or formal textual requirement documents or functional specifications that may specify the behavior and/or functions of a system – See page 3) to specify the system requirements of an AD/ADAS road vehicle (design software components based on requirements. The requirements may be expressed in a formal language and specified by an OEM– See col. 3, lines 59-67 and col. 4, lines 1-11 and col. 5, lines 21-36. The requirements stage may include requirements for detecting objects in front of a vehicle including other vehicles directly in front of the vehicle and other vehicles in adjacent lanes. The prototyping stage may include designing software components based on requirements for the ADAS system – See Col. 10, lines 25-63).
Pendharkar et al. (US Pub. No. 2020/0249913 A1) discloses a method for operating a hardware-software interface (HSI) executable specification unit by means of an executable hardware-software interface (HSI) specification for a computing device is provided – See Abstract and specification for more detail.s
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/Examiner, Art Unit 2192